 
 
I 
112th CONGRESS 1st Session 
H. R. 806 
IN THE HOUSE OF REPRESENTATIVES 
 
February 18, 2011 
Mr. Filner introduced the following bill; which was referred to the  Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to make certain improvements in the services provided for homeless veterans under the laws administered by the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the End Veteran Homelessness Act of 2011. 
2.Increase in amount authorized to be appropriated for comprehensive service programs for homeless veteransSection 2013 of title 38, United States Code, is amended— 
(1)by striking fiscal year 2007 and inserting fiscal year 2011; and 
(2)by striking $150,000,000 and inserting $200,000,000. 
3.Improvement of payments for providing services to homeless veterans 
(a)Improvement of paymentsSection 2012 of title 38, United States Code, is amended— 
(1)by striking per diem wherever it appears; 
(2)in subsection (a)(2)— 
(A)in subparagraph (A)— 
(i)by striking daily cost of care and inserting annual cost of furnishing services; and 
(ii)by striking the second sentence; 
(B)by striking subparagraph (B) and inserting the following new subparagraph (B): 
 
(B)The Secretary shall annually adjust the rate of payment under subparagraph (A) to reflect anticipated changes in the cost of furnishing services and to take into account the cost of providing services in a particular geographic area. The Secretary may set a maximum amount payable to a grant recipient under this section.; 
(C)in subparagraph (C), by striking other sources of income and all that follows through the period at the end and inserting the cost of services provided by the grant recipient as the Secretary may require to assist the Secretary in making the determination under subparagraph (A); 
(D)by striking subparagraph (D) and inserting the following new subparagraph (D): 
 
(D)In making the determination under subparagraph (A), the Secretary may consider the availability of other sources of income, including payments to the grant recipient or eligible entity for furnishing services to homeless veterans under programs other than under this subchapter, payments or grants from other departments or agencies of the United States, from departments or agencies of State or local governments, or from private entities or organizations.; and 
(E)by adding at the end the following new subparagraph: 
 
(E)The Secretary shall authorize payments under this subsection to each grant recipient on an annual basis but shall make a payment to each grant recipient for each calendar quarter in an amount equal to a portion of the annual amount authorized for such recipient. Upon the expiration of a calendar quarter, each grant recipient shall provide to the Secretary a statement of the amount spent by the recipient during that calendar quarter, and if the amount spent is less than the amount provided for that calendar quarter, repay to the Secretary the balance. If the amount spent by a grant recipient for such purpose for a calendar quarter exceeds the amount provided to the recipient for that quarter, the Secretary shall make an additional payment to the recipient in an amount equal to the amount by which the amount so spent exceeded the amount so provided, as long as the total amount provided to such recipient in a calendar year does not exceed the amount of the annual payment for that recipient.;  
(3)in subsection (a), by striking paragraph (3) and inserting the following new paragraph (3): 
 
(3)Payments under this subsection to a grant recipient or eligible entity may be used to match, or in combination with, other payments or grants for which the recipient or entity is eligible.; and 
(4)in subsection (c)— 
(A)by striking paragraph (2); and 
(B)by redesignating paragraph (3) as paragraph (2). 
(b)Clerical amendments 
(1)Section headingThe section heading for such section is amended to read as follows: 
 
2012.Payments for furnishing services to homeless veterans. 
(2)Subsection headingThe heading for subsection (a) of such section is amended by striking Per diem. 
(3)Table of sectionsThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2012 and inserting the following new item: 
 
 
2012. Payments for furnishing services to homeless veterans.. 
4.Supported housing program outreach 
(a)In generalChapter 20 of title 38, United States Code, is further amended by adding at the end of subchapter III the following new section: 
 
2024.Supported housing program outreach 
(a)Landlord outreach 
(1)The Secretary shall ensure that each medical center of the Department that provides treatment and services under the supported housing program under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) employs or provides (through coordination with a public housing agency, homeless service provider, or other appropriate organization) one or more specialists, which may include peer specialists who were formerly homeless veterans, for handling housing issues in conjunction with the program under this subsection. 
(2)Such specialists shall conduct outreach to landlords to encourage and facilitate participation in the supportive housing program, mediate disputes between veterans receiving assistance under such program and landlords, establish and maintain a list of dwelling units available for rental with assistance under such program, and carry out other appropriate activities. 
(b)Homelessness prevention and rapid re-Housing assistanceThe Secretary shall coordinate with the Secretary of Housing and Urban Development to provide assistance to homeless veterans in accessing the Homelessness Prevention and Rapid Re-Housing Program administered by the Secretary of Housing and Urban Development for assistance for basic essentials, security deposits for rental dwelling units, and advance payments of the first month’s rent for such units.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to subchapter III the following new item: 
 
 
2024. Supported housing program outreach.. 
5.Authorization of appropriations for Department of Veterans Affairs program to provide financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e) of title 38, United States Code, is amended— 
(1)in paragraph (1)—
(A)by striking subsection and inserting subsections; and 
(B)by adding at the end the following new subparagraphs: 
 
(D)$50,000,000 for fiscal year 2012. 
(E)$75,000,000 for fiscal year 2013. 
(F)$100,000,000 for each subsequent fiscal year.; and 
(2)in paragraph (3), by striking each of the fiscal years 2009 through 2011 and inserting each fiscal year. 
6.Promotion of awareness of Department of Veterans Affairs programs to assist homeless veterans among homeless women veterans and homeless veterans with childrenSection 532 of title 38, United States Code, is amended by inserting after homeless veterans the following: (with a special emphasis on promoting awareness of such assistance among homeless women veterans and homeless veterans with children). 
 
